


EXHIBIT 10.52

 

SEVENTH AMENDMENT AND CONSENT AGREEMENT

 

THIS SEVENTH AMENDMENT AND CONSENT AGREEMENT (this “Agreement”) is made as of
December 28, 2011, by and among GPF Acquisition, LLC (“GPFA,” or the “Borrower”
as the context may require), Walker & Dunlop Multifamily, Inc., Walker & Dunlop
GP, LLC, Green Park Financial Limited Partnership, W&D, Inc., Walker &
Dunlop, Inc., and Walker & Dunlop, LLC (collectively, the “Obligor Group”), Bank
of America, N.A., as Administrative Agent and Collateral Agent (the
“Administrative Agent”), and the lenders party hereto (the “Lenders”). 
Capitalized terms used herein without definition have the meanings specified
therefor in that certain Amended and Restated Credit Agreement dated as of
January 30, 2009, by and among the Obligor Group, the Administrative Agent, and
the Lenders, as amended (the “Credit Agreement”).  Walker & Dunlop II LLC joins
this Agreement in its capacity as a Pledgor.

 

R E C I T A L S

 

A.            The Obligor Group has informed the Administrative Agent and the
Lenders that (i) the Company desires to assume, as of the Assumption Effective
Date (as hereafter defined), the obligations of GPFA as the Borrower under the
Credit Agreement, and become the borrower of the Loan and the “Borrower” under
the Loan Agreement and other Loan Documents (including, without limitation, the
Notes), without constituting a novation of the Company’s existing obligations as
a Guarantor or affecting the obligations of GPFA (the foregoing being referred
to herein as, the “Assumption”), (ii) effective as of December 30, 2011 (the
“Reorganization Date”) the Obligor Group and certain of their respective
Affiliates (collectively, the Obligor Group and such Affiliates, the
“Reorganizing Parties”) desire to enter into and consummate a series of
transactions, as more particularly described in Exhibit A annexed hereto (each,
a “Reorganization Transaction,” and collectively, the “Reorganization
Transactions”), pursuant to the various documents and agreements listed on
Exhibit B annexed hereto (collectively, the “Reorganization Documents”), as a
result of which the remaining entities comprising the Obligor Group will be
WDLLC (as a direct wholly-owned Subsidiary of Multifamily Inc.), Multifamily
Inc. (as a direct wholly-owned subsidiary of the Company), and the Company (the
ownership of which is not to be impacted by the Reorganization Transactions), as
more fully described in Exhibit A and the Reorganization Documents, and as shown
on the organizational chart annexed hereto as Exhibit C (the “Effective Date Org
Chart”), and (iii) in connection with the Reorganization Transactions, WDLLC and
Multifamily Inc. desire to amend their respective Organization Documents as of
the Reorganization Date, pursuant to the documents listed on Exhibit D annexed
hereto (collectively, the “Organization Documents Amendments”).

 

B.            The Assumption requires the consent of the Administrative Agent,
the Collateral Agent, and the Lenders, which consents have been requested by the
Obligor Group.

 

C.            The Reorganization Transactions and the Organization Documents
Amendments are prohibited by various provisions of, or otherwise, without the
consent of the Administrative Agent, the Collateral Agent, and the Lenders,
could constitute a Default or Event of Default under, the Credit Agreement and
other Loan Documents, and the Loan Parties therefore have requested that the
Administrative Agent, the Collateral Agent, and the Lenders consent to the
Reorganization Transactions and the Organization Documents Amendments, and waive
any Defaults and Events of Default under the Credit Agreement otherwise
resulting therefrom; and

 

D.            The Administrative Agent, the Collateral Agent, and the Lenders
have agreed to the requests of the Obligor Group, but only on, and subject to,
the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the agreements of the parties set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.              Defined Terms Incorporated into Credit Agreement.  From and
after the Assumption Effective Date and the Reorganization Effective Date (each
of which, if it occurs, an “Effective Date”), as applicable, defined terms used
in this Agreement (including the Recitals) shall have the same meanings in the
Credit Agreement and other Loan Documents as in this Agreement, as the context
shall require, and the Credit Agreement and other Loan Documents shall be deemed
amended as of the applicable Effective Date to accomplish the foregoing without
the need to otherwise add each such term, or any of them, to the Credit
Agreement pursuant to this Agreement or otherwise.

 

--------------------------------------------------------------------------------


 

2.              Assumption of Loan by the Company.

 

(a)         Without limiting the Company’s existing obligations under the Credit
Agreement and other Loan Documents to which it is a party (as Guarantor through
the Assumption Effective Date, and thereafter in its capacity as the Borrower as
set forth in this Section 2(a)), without relieving GPFA of any of its existing
obligations under Credit Agreement and other Loan Documents to which it is a
party (as the Borrower through the Assumption Effective Date, and thereafter in
its capacity as Guarantor as set forth in Section 2(c), below), and without
intending to create a novation with respect to any of the foregoing obligations,
as of the Assumption Effective Date the Company hereby assumes the
(i) indebtedness evidenced by the Notes, (ii) the Loan,  and (iii) all of GPFA
‘s other obligations, as borrower or maker, as the case may be, under the Loan
Documents to which GPFA is a party to the same extent as if the Company had
signed such instruments.  Subject to the terms of this Agreement, from and after
the Assumption Effective Date, the Company agrees to comply with and be bound by
all the terms, covenants, agreements, conditions and provisions relating to GPFA
set forth in those Loan Documents to which GPFA was a party.  To evidence the
assumption of the Borrower’s obligations under the Notes, the Company, as the
“Borrower,” shall issue replacement Notes to each Lender, to be dated as of the
Assumption Effective Date and to be in the respective principal amounts
outstanding on the Assumption Effective Date under the Notes currently
respectively held by them (the “Replacement Notes”).  The Company acknowledges
that no principal amounts paid under the Notes may be reborrowed.

 

(b)         From and after the Assumption Effective Date, references in the
Credit Agreement and other Loan Documents to the Borrower shall mean and refer
to the Company, provided, however, that (i) the foregoing is not intended to and
shall not constitute an extinguishment of the Company’s existing liabilities and
obligations arising in its capacity as a Guarantor, and (ii) nothing in this
Agreement shall affect the Company’s specific obligations, covenants, and
agreements under the Credit Agreement and other Loan Documents to which it is a
party, including, without limitation, pursuant to the Replacement Pledge
Agreement.

 

(c)          From and after the Assumption Effective Date, the obligations of
GPFA under the Credit Agreement and other Loan Documents to which it is a party
shall continue in effect, with GPFA as a Guarantor, jointly and severally with
the Borrower and the other Guarantors, and GPFA hereby accepts, adopts, and
assumes each and every provision of the Credit Agreement and of every other Loan
Document applicable to Guarantors, jointly and severally with all other
Guarantors, including Sections 11.01 through and including 11.05 of the Credit
Agreement, each of which is hereby incorporated herein by reference as if set
forth herein at length.  From and after the Assumption Effective Date, the term
“Guarantor” (and therefore the term “Loan Party”) as used in the Credit
Agreement shall include GPFA in such capacity.

 

3.              Consents.  On and subject to the terms and conditions set forth
in this Agreement, as of the Reorganization Effective Date, the Administrative
Agent, the Collateral Agent, and the Lenders hereby consent to (a) the
Reorganization Transactions, and (b) the Organization Documents Amendments.

 

4.              Ratification of Pledges.  Each Pledgor hereby ratifies and
confirms the security interests granted by such Pledgor to the Administrative
Agent and the Lenders to secure the Obligations, including after giving effect
to the Assumption and as of the Reorganization Date and consummation of the
Reorganization Transactions.  In addition: (a) Multifamily Inc., as the
surviving entity of the various mergers included within the Reorganization
Transactions, and the assignee of the Equity Interest in WDLLC being contributed
to it by the Company in a Reorganization Transaction, and (b) each Pledgor
(other than Multifamily Inc.), hereby acknowledges, confirms and agrees that
each Reorganization Transaction to which such Person is a party is subject to
the respective Pledge Agreements and that, after giving effect to the
Reorganization Transactions, all collateral currently securing the Obligations
is intended to continue to secure the Obligations as provided in the respective
Pledge Agreements of the Company and Multifamily Inc.

 

5.              Amendment to Credit Agreement.  In addition to the modifications
to the Credit Agreement pursuant to other provisions of this Amendment,
effective as of the Reorganization Effective Date the Credit Agreement is hereby
amended as follows (with all existing provisions of the Credit Agreement, as
amended to the date hereof, to remain in effect until the Reorganization
Effective Date, or, if the Reorganization Effective Date does not occur, to
continue in effect in accordance with the terms thereof unless and until
otherwise amended, modified, or waived):

 

--------------------------------------------------------------------------------


 

(a)         Except as provided in this Amendment with respect to GPFA, unless
the context otherwise requires in any particular instance, all references in the
Credit Agreement and any other Loan Document to any member of the Obligor Group,
or any other applicable entity, whose separate legal existence will terminate as
a result of and as contemplated by the Reorganization Transactions will be a
reference to Multifamily Inc.

 

(b)         Section 1.01 of the Credit Agreement is amended as follows:

 

(i)             Subsections (a), (b), (c) of the definition of “Change of
Control” set forth therein are hereby deleted in their entirety and replaced
with the following:

 

“(a)   The Company shall cease to both (i) directly own, legally and
beneficially (free and clear of all Liens other than those in favor of the
Collateral Agent and the Lenders), 100% of the issued and outstanding Equity
Interests of, and (ii) directly Control, Multifamily Inc.;”

 

“(b)   Multifamily Inc. shall cease to both (i) directly own, legally and
beneficially (free and clear of all Liens other than those in favor of the
Collateral Agent and the Lenders), 100% of the issued and outstanding Equity
Interests of, and (ii) directly Control, WDLLC;”

 

“(c)   INTENTIONALLY OMITTED”

 

(ii)          The definition of the term “Operating Agreement” set forth therein
is hereby deleted in its entirety and replaced with the following:

 

“Operating Agreement” means the Amended and Restated Operating Agreement of
WDLLC dated as of January 30, 2009, (a) from and after the Second Amendment
Effective Date, as amended to such date, (b) from and after the consummation of
the Formation Transactions and the Public Offering, as amended pursuant to
Amendment No. 4 thereto dated as of December 20, 2010, and (c) from and after
the consummation of the Reorganization Transactions, as amended and restated
pursuant to that certain First Restated Operating Agreement of Walker & Dunlop,
LLC to be dated on or about the Reorganization Date and to be in the form
thereof approved by the Administrative Agent.”

 

6.              Conditions Precedent to the Assumption; Assumption Effective
Date.  As used herein, the term “Assumption Effective Date” means, and the
Assumption Effective Date will be deemed to occur on, December 28, 2011,
provided that, by 3:00 p.m. eastern time on such date, the following conditions
and any other applicable conditions set forth in this Agreement have been
satisfied or waived in writing by the Administrative Agent, failing which the
agreements of the Agents and the Lenders under this Agreement and all related
documents shall be null and void at the option of the Administrative Agent:

 

(a)         The Administrative Agent shall have received each of the following,
each to be in form and substance satisfactory to the Administrative Agent:

 

(i)             This Agreement, duly executed by each member of the Obligor
Group, each Pledgor (if not a member of the Obligor Group), the Agents, and the
Lenders.

 

(ii)          The Replacement Notes, duly executed by the Company.

 

(iii)       Such certificates of resolutions or other actions, incumbency
certificates and/or other certificates of Responsible Officers of such members
of the Obligor Group as the Administrative Agent may require evidencing (A) the
authority of such member of the Obligor Group to enter into, execute, and
deliver this Agreement and the other documents to be executed and delivered in
connection herewith to which such Person is a party or is to be a party, and
(B) the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible

 

--------------------------------------------------------------------------------


 

Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party.

 

(iv)      Such other documents as the Administrative Agent, the Collateral
Agent, or a Lender reasonably may require, duly executed and delivered.\

 

(v)         An opinion of counsel to the Company and the other members of the
Obligor Group as to such matters as the Administrative Agent reasonably shall
require.

 

(b)         No Default or Event of Default shall have occurred and be
continuing.

 

(c)          The representations and warranties of each member of the Obligor
Group contained in this Agreement or in any document, instrument, or agreement
delivered or to be delivered in connection with this Agreement (i) shall have
been true and correct in all material respects on the date that such
representations and warranties were made, and (ii) shall be true and correct in
all material respects on the Assumption Effective Date as if made on and as of
such date.

 

(d)         All required third party and Governmental Authority consents,
waivers, approvals, and authorizations to the Assumption and this Agreement
shall have been obtained or waived, and copies of such consents, waivers,
approvals, and authorizations shall have been provided to the Administrative
Agent.

 

(e)          The Company shall have paid all of the reasonable out of pocket
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses and disbursements) of the Agents and the Lenders incurred in
connection with this Agreement, the Replacement Notes, all other documents in
connection herewith, and the matters addressed in and contemplated by this
Agreement.

 

7.              Conditions Precedent to the Reorganization Transactions;
Reorganization Effective Date.  As used herein, the term “Reorganization
Effective Date” means, and the Reorganization Effective Date will be deemed to
occur on, the Reorganization Date, provided that, by 3:00 p.m. eastern time on
such date, the following conditions and any other applicable conditions set
forth in this Agreement have been satisfied or waived in writing by the
Administrative Agent, failing which the agreements of the Agents and the Lenders
under this Agreement and all related documents shall be null and void at the
option of the Administrative Agent:

 

(a)         The Assumption Effective Date shall have occurred in accordance with
the applicable provisions of this Agreement.

 

(b)         The Administrative Agent shall have received the following, each to
be in form and substance satisfactory to the Administrative Agent:

 

(i)             Such updated certificates of resolutions or other actions,
incumbency certificates and/or other certificates of Responsible Officers of
each member of the Obligor Group as the Administrative Agent may require.

 

(ii)          Fully executed copies of all of the Reorganization Documents and
the Organization Documents Amendments, which shall be in substantially the form
of the respective drafts thereof most recently provided to the Administrative
Agent and the Lenders prior to the execution of this Agreement, with such
changes as the Administrative Agent may approve.

 

(iii)       An Amended, Restated and Consolidated Ownership Interests Pledge and
Security Agreement, duly executed by Multifamily Inc., WDLLC, and the Collateral
Agent.

 

(iv)      Such other documents as the Administrative Agent, the Collateral
Agent, or a Lender reasonably may require, duly executed and delivered.

 

(c)          The Reorganization Transactions shall have been consummated in
accordance with applicable law and on the terms described in the Reorganization
Documents and related agreements, without waiver or modification, and otherwise
in a manner reasonably satisfactory to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

(d)         The representations and warranties of each member of the Obligor
Group contained in this Agreement or in any document, instrument, or agreement
delivered or to be delivered in connection with this Agreement (i) shall have
been true and correct in all material respects on the date that such
representations and warranties were made, and (ii) shall be true and correct in
all material respects on the Reorganization Effective Date as if made on and as
of such date.

 

(e)          All required third party and Governmental Authority consents,
waivers, approvals, and authorizations to the Reorganization Transactions shall
have been obtained or waived, and copies of such consents, waivers, approvals,
and authorizations shall have been provided to the Administrative Agent.

 

(f)           The Company shall have paid all of the reasonable out of pocket
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses and disbursements) of the Agents and the Lenders incurred in
connection with this Agreement, the Replacement Notes, all other documents in
connection herewith, and the matters addressed in and contemplated by this
Agreement.

 

8.              Obligor Group Acknowledgments and Agreements.  Each member of
the Obligor Group and, as applicable, each Pledgor, hereby acknowledges,
confirms and agrees that:

 

(a)         All of the facts set forth in the Recitals of this Agreement are
true and correct and incorporated into this Agreement by reference.

 

(b)         Except as provided herein, the terms, conditions, covenants, and
other provisions of the Credit Agreement and the other Loan Documents (each as
previously amended to the date hereof) remain in full force and effect, and each
hereby ratifies, confirms and reaffirms all of such terms, conditions, covenants
and other provisions.

 

(c)          By granting the consents set forth in this Agreement, the Agents
and the Lenders are not consenting to any other or subsequent amendment to,
modification or waiver of any other provisions of, or to the strict application
of all applicable provisions of, the Credit Agreement and the other Loan
Documents, notwithstanding any description or disclosure of any contemplated,
planned, or anticipated future transactions, events, or occurrences.

 

(d)         This Agreement constitutes, and the documents and agreements to be
executed and delivered in connection herewith will constitute, Loan Documents.

 

(e)          Such Person has no defenses, set offs or counterclaims with respect
to any of its obligations to the Administrative Agent, the Collateral Agent, or
the Lenders, and hereby, as of the date hereof and as of each Effective Date,
releases, waives, and forever relinquishes all claims, demands, obligations,
liabilities, and causes of action whatever kind or nature, whether known or
unknown, which it has or may have as of the date hereof and as of each Effective
Date against the Administrative Agent, the Collateral Agent, and/or any of the
Lenders, or their respective affiliates, officers, directors, employees, agents,
attorneys, independent contractors, and predecessors, together with their
successors and assigns, directly or indirectly arising out of or based upon any
matter connected with the Credit Agreement or other Loan Documents, or the
administration thereof or the obligations created thereby.

 

(f)           From and after the date of this Agreement, they will keep the
Administrative Agent and the Lenders fully informed relative to the
Reorganization Transactions on a timely basis, and will provide the
Administrative Agent and the Lenders with drafts of all relevant documents as
available.  Unless specifically otherwise stated in writing, in no event shall
the Agents or any Lender be deemed to have approved, endorsed, or consented or
acquiesced to, any matter described in or contemplated by any documents or other
materials or information from time to time furnished to them, by its or their
review thereof.

 

9.              Representations and Warranties.  Each member of the Obligor
Group, and, as applicable, each Pledgor, hereby represents and warrants as
follows:

 

(a)         No Default or Event of Default exists as of the date such Person
executes this Agreement.  After giving effect to this Agreement in accordance
with its terms, no Default or Event of Default will exit on either Effective
Date.

 

--------------------------------------------------------------------------------


 

(b)         The representations and warranties made by, or with respect to, each
such Person in the Credit Agreement and the other Loan Documents are true and
correct as of the date hereof as if remade herein, and such representations and
warranties, and those made by such Person in this Agreement, and in any
documents, instruments, or agreements to be delivered in connection with this
Agreement will be true and correct as of each Effective Date after giving effect
to this Agreement, except as to (i) matters which speak to a specific date,
(ii) changes in the ordinary course to the extent permitted and contemplated by
the Credit Agreement, (iii) matters previously disclosed in writing to the
Administrative Agent (and, if required, consented to by the Administrative Agent
and, if further required, the Lenders), and (iv) if the Reorganization Effective
Date occurs, changes resulting from the Reorganization Transactions.

 

(c)          Each such Person, and, as applicable, each Reorganizing Party:
(i) has the power and authority and legal right to execute and deliver this
Agreement, the Reorganization Documents to which such Person is a party, and the
documents, instruments, or agreements to be delivered by such Person in
connection with this Agreement and the Reorganization Documents to which such
Person is a party, and to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby, and (ii) has
taken, or will have taken, any necessary action to authorize the execution,
delivery, and performance of this Agreement, the Reorganization Documents to
which such Person is a party, and the documents, instruments, or agreements to
be delivered in connection with this Agreement and the Reorganization Documents
to which such Person is a party.  The individual executing and delivering this
Agreement, the Reorganization Documents to which the Person on whose behalf such
individual is executing any Reorganization Documents is a party, and the
documents, instruments, or agreements to be delivered in connection with this
Agreement and the Reorganization Documents on behalf of such Person is, or will
be at the time of such execution and delivery, duly authorized to do so.

 

(d)         This Agreement has been, and the documents, instruments, or
agreements to be delivered by such Person and, as applicable, each Reorganizing
Party, in connection with this Agreement and the Reorganization Transactions to
which such Person is a party will be, duly executed and delivered on behalf of
such Person and constitutes, or when executed and delivered will be, the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to the effect of applicable bankruptcy and
other similar laws affecting the rights of creditors generally and the effect of
equitable principles whether applied in an action at law or a suit in equity.

 

(e)          Except as set forth on Exhibit E hereto, no consents, waivers,
approvals, and authorizations of any third parties or Governmental Authorities
are required to be obtained by such Person or, as applicable, any Reorganizing
Party, in connection with the execution, delivery, and performance of this
Agreement or the Reorganization Documents, and all of such consents, waivers,
approvals, and authorizations will be obtained on or prior to each applicable
Effective Date.

 

(f)           Neither the execution or delivery by any Reorganizing Party of, or
the performance by or on behalf of any Reorganizing Party of its obligations
under, this Agreement, the Reorganization Documents to which such Person is a
party, or any documents executed and delivered in connection herewith or
therewith, nor compliance by any of them with the terms and provisions hereof or
thereof, nor the consummation of the transactions contemplated hereby or thereby
(i) will contravene any applicable provisions of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, or (ii) unless any necessary consents or approvals (including
as may be required from any rating agency) have been obtained and copies thereof
furnished to the Administrative Agent, will conflict with or result in any
breach of, any of the terms, covenants, conditions, or provisions of, or
constitute a default under, any Material Contract to which such Person or any of
its Subsidiaries is a party or by which any of them or any of their assets is
bound or to which any of them is subject, or (iii) will violate or cause a
default by any such Person under any Organization Document of any such Person or
of any Person in which any such Person holds an Equity Interest.

 

(g)          No member of the Obligor Group, and none of their respective
Subsidiaries has any interest in any corporation, limited liability company,
partnership or other entity (whether or not consolidated with such Person) as of
the date hereof, except as disclosed on the organizational chart attached hereto
as Exhibit F, nor will any of them have any such interests after giving effect
to the consummation of the Reorganization Transactions, except as disclosed on
the Effective Date Org Chart.

 

--------------------------------------------------------------------------------


 

10.       Further Assurances.  Each member of the Obligor Group shall, and, as
may be applicable shall cause any applicable Subsidiary, to from time to time
(i) execute and deliver, or cause to be executed and delivered, all such other
and further additional agreements, documents, certificates, and instruments, and
(ii) take or cause to be taken all such other and further actions as the
Administrative Agent may reasonably request to effectuate the intent and
purposes, and carry out the terms, of this Agreement

 

11.       Miscellaneous.

 

(a)         Promptly, and in any event not later than five Business Days after
the Reorganization Effective Date, the Borrower shall provide the Administrative
Agent reasonably satisfactory evidence from applicable governmental authorities
that the Reorganization Transactions have been consummated.

 

(b)         Promptly following the Assumption Effective Date each Lender shall
return to the Borrower the Note held by such Lender which is being replaced by a
Replacement Note.

 

(c)          The Company shall promptly pay upon receipt of an invoice or
statement therefor the reasonable attorneys’ fees and expenses and disbursements
incurred by the Agents and the Lenders in connection with this Agreement.

 

(d)         The terms and provisions of this Agreement shall modify and
supersede all inconsistent terms and provisions of the Credit Agreement and the
documents related thereto and, except as expressly modified by this Agreement,
the terms and provisions of the Credit Agreement and such other documents are
ratified and confirmed and shall continue in full force and effect.

 

(e)          This Agreement shall be governed in accordance with the internal
laws of the Commonwealth of Massachusetts (without regard to conflict of laws
principles) as an instrument under seal.

 

(f)           This Agreement may be executed in one or more counterparts, each
of which when so executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same instrument.  Signatures
transmitted electronically (including by fax or e-mail) shall have the same
legal effect as originals, but each party nevertheless shall deliver original
signed counterparts of this Agreement to each other party if so requested by
such other party.

 

(g)          This Agreement, together with the documents, instruments, and
agreements executed and delivered, and to be executed and delivered, in
connection herewith, constitute the complete agreement among the Obligor Group,
the Pledgors party hereto, and the Credit Parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings
relating to such subject matter, and may not be modified, altered, or amended
except in accordance with the Credit Agreement.

 

(h)         This Agreement is binding upon and shall inure to the benefit of the
parties hereto and their successors and assigns, provided, however, no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder, under the Loan Agreement, or under any other Loan Document.

 

(i)             Time is of the essence with respect to all aspects of this
Agreement.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

Executed as a sealed instrument as of the date first above written.

 

 

GPF ACQUISITION, LLC

 

 

 

 

By:

Walker & Dunlop GP, LLC, its Managing Member

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President

 

 

 

 

WALKER & DUNLOP MULTIFAMILY, INC.

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President

 

 

 

 

 

 

 

WALKER & DUNLOP GP, LLC

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President

 

 

 

 

 

 

 

GREEN PARK FINANCIAL LIMITED PARTNERSHIP

 

 

 

 

 

 

 

By:

Walker & Dunlop GP, LLC, its Managing General Partner

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President

 

 

 

 

W&D, INC. (f/k/a Walker & Dunlop, Inc.)

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President

 

 

 

 

 

 

WALKER & DUNLOP, INC.

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

WALKER & DUNLOP, LLC

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President

 

 

 

 

WALKER & DUNLOP II LLC

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, and a Lender

 

 

 

 

 

 

 

By:

/s/ Margaret A. Mulcahy

 

Name:

Margaret A. Mulcahy

 

Title:

Senior Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, successor to NATIONAL CITY BANK, as a Lender

 

 

 

 

By:

/s/ Terri A. Wyda

 

Name:

Terri A. Wyda

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------
